640 N.W.2d 910 (2002)
Mario THYER, Relator,
v.
DALLAS STARS HOCKEY CLUB, Respondent,
American Home Assurance & AIG Claim Service, Inc., Respondents.
No. C0-02-10.
Supreme Court of Minnesota.
March 20, 2002.
Richard S. Eskola, Moore, Halsey & Iskola. L.L.C., Fridley, MN, John W. Lorentz, Lorentz & Associates, St. Paul, MN, for Employee Relator.
Michael D. Miller, Nancy E. Lamo, McCollum, Crowley, Vehanen, Moschet & Miller, Ltd., Minneapolis, MN, for Employer Respondent & Insurer Respondent.
Considered and decided by the court EN BANC.
Prior report: 619 N.W.2d 77.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 12, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice